Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (USPN 3,901,335) in view of Nagata (USPN 5,568,840).
Regarding claims 11 and 15 Johnson teaches a snowmobile (the embodiment of snowmobile illustrated in Figures 1, 6, and 7), comprising: a frame 12 having a tunnel; an engine 18 supported by the frame; an endless belt assembly 16 supported by the frame; the tunnel including first and second longitudinally spaced-apart ends (front and rear) and extending above the endless belt assembly 16 (seen in Figures 1 and 6), the tunnel having a center panel 158 and side panels (sides of tunnel 12), the center panel extending from a first end to a second end of the tunnel (see Figures 1 and 10 where the heat exchanger extends substantially length of the tunnel); the center panel 158 having a lower surface that defines the upper surface of a fluid passageway 162 (illustrated in Figure 6).  The center panel also has a fluid inlet 168 and an fluid outlet 170 defined therethrough (as seen in Figure 7 and discussed in col. 7, lines 32-51).  A lower panel 160 is coupled to the bottom side of the center panel 158 to define an 
Johnson shows a fluid path that includes U-shaped portions but the overall shape of the fluid path is not U-shaped.
Nagata shows a heat exchanger for a snowmobile having two longitudinal flow paths 27a, 27b, connected by a third flow path 27c to form a U-shaped flow path. The first and second flow paths are parallel to each other and are both perpendicular to the third flow path, as seen in Figure 3. The flow paths also all lie in a common horizontal plane (Figures 1 and 2 show from the side that the collective flow paths 27 are arranged in a common horizontal plane).
It would have been obvious to one of ordinary skill in the art to form the flow path of Johnson in a U-shape, as taught by Nagata, in order to provide adequate cooling surface with reduced complexity of the design.
Regarding claim 12, the downwardly extending deformation is within an envelope defined by an outer perimeter edge of the lower panel (see Figure 6).
Regarding claim 13, the entire outer perimeter edge of the lower panel is planar and coupled to the center panel of the tunnel (illustrated in Figures 6 and 7).
Regarding claim 14, a lower side of the center panel defines an upper wall of the heat exchanger (see Figure 6 of Johnson).

Regarding claim 17, Johnson shows the first and second channels 162, 166, extend from a position adjacent a front of the center panel 158 to a position adjacent a rear of the center panel (see Figures 1 and 6).
Regarding claim 18, an end channel 164 couples the first and second channels 162, 166.
Regarding claim 19, the lower panel 160 further comprises a center section coupled to the lower side of center panel 158 to separate the first and second channels (seen in Figure 6).
Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson and Nagata and further in view of Wu (PGPub 2004/0069474).
Johnson teaches riveting the center panel to the lower panel rather than using a weld or adhesive.
Wu teaches a radiator for a snowmobile where upper and lower panels of the radiator are coupled by either welding (para [0028], line 1) or adhesive bonding (para [0028], line 8-9).
It would have been obvious to one of ordinary skill in the art to attach the center and lower panels of combination using either welding or adhesive, as taught by Wu, in order to appropriately connect the top bottom plates of the radiator.

Allowable Subject Matter
Claims 2-10 are allowed.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/               Primary Examiner, Art Unit 3611